It appears that the claimants took the assignment for a valid consideration, and that there was no fraud in fact. Under such circumstances, their knowledge that the defendant desired to prevent attachments of his future earnings by other creditors did not invalidate the assignment. Fradd v. Charon, 69 N.H. 189.
So far as the assignment was for the support of the defendant and his family, it could not be declared fraudulent in law. Provencher v. Brooks,64 N.H. 479, 481.
When the trustee process is invoked, the plaintiff stands in the shoes of the principal defendant as respects charging the trustee, and can raise only such questions as are open to the defendant. He cannot raise the question of fraud in law. Corning v. Records, 69 N.H. 390, 397, 398, and cases there cited.
Exception overruled.
All concurred. *Page 185